Fisher, J. Claimant Alleges : That' the Illinois State Farm at Vandalia, Illinois, is located entirely within the county of Fayette and is a penal farm operating-under the Department of Public Welfare of the State of Illinois and, as such institution.it has inmates who, because of insanity, must be committed to the State hospitals for the insane of this State; That from March 22,1935 to September 1,1939 numerous inmates of said Illinois State Farm were, at the request of its officers, guards and attendants, committed to the State Hospital for the Insane at Anna, Illinois ; That necessary insanity proceedings were had in the County Court of Fayette County, Hlinois, and that certain obligations were incurred and.paid by claimant in the commitment of these various inmates to the State Hospital for the Insane at Anna, Illinois. Claimant asks to be reimbursed for such sums so incurred and paid, and details by bill of particulars, various items of expense in the total sum of Eight Hundred Twenty-eight Dollars and Twenty-five Cents ($828.25). The record consists of claim filed March 2, 1940, waiver of brief and argument by counsel for the respective parties, and stipulation filed March 26, 1943. Said stipulation contains, among other things, the following : “That the Department of Public Welfare has reported that there is due and owing to the county of Fayette, the sum of $16.00 representing coroner’s fees contracted February 9, 1937. It is further stipulated that all other portions of the complaint are abandoned, and that this claim is for the sum of $16.00 representing coroner’s fees solely.” The stipulated coroner’s fee of $16.00 was incurred and paid by the county of Fayette in connection with the death of Earl DeLong on February 9, 1937, an inmate of the Illinois State Farm at Vandalia, Illinois. By reason of his death, an inquest was held by the coroner of Fayette County, and that in the inquest the coroner’s fee of $16.00 was incurred and paid by claimant. The statutes of the State of Illinois relative to such fee is as follows r Chapter 85, Section 27: “In cases where the deceased patient was an inmate of any State charitable or penal institution, and the fees for holding such inquest cannot be collected out of the estate of such deceased inmate, such fees shall be paid by the Department of Public Welfare out of the State treasury.” Chapter 53, Section 43: “For holding an inquest over a deceased body, when required by law, in counties of the first and second class, $15.00. For summoning a jury, $1.00 in all counties.” An award is therefore entered in favor of claimant, County of Fayette, Illinois, in the sum of Sixteen Dollars ($16.00).